Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos. 10,419,602, 10,257,346, 10,075,583 and 1-18 of US Patent 11,044,359. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-20 are to be found in claims 1-20 of U.S. Patent Nos. 10,419,602, 10,257,346, 10,075,583 and 1-18 of US Patent 11,044,359  (as the application claim 1-20 fully encompasses claims 1-20 of U.S. Patent Nos. 10,419,602, 10,257,346, 10,075,583 and 1-18 of US Patent 11,044,359).  The difference between the application claim 1-20 and claims 1-20 of U.S. Patent Nos. 10,419,602, 10,257,346, 10,075,583 and 1-18 of US Patent 11,044,359 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of U.S. Patent Nos. 10,419,602, 10,257,346, 10,075,583 and 1-18 of US Patent 11,044,359 is in effect a “species” of the “generic” invention of the application claim 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 is anticipated by claims 1-20 of U.S. Patent Nos. 10,419,602, 10,257,346, 10,075,583 and 1-18 of US Patent 11,044,359, it is not patentably distinct from claims 1-20 of U.S. Patent Nos. 10,419,602, 10,257,346, 10,075,583 and 1-18 of US Patent 11,044,359.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan US Patent Pub. No.: 2014/0195620 A1, hereinafter, ‘Srinivasan’.
 	Consider Claims 1, 9,  and 17,   Srinivasan teaches a system for generating a notification (e.g., see at least the system of figure 1), comprising: a processor (e.g., see system processors of figure 1 ); and a computer-readable medium in communication with the processor(e.g., see CRM of figure 1), the computer- readable medium comprising instructions that, when executed by the processor, cause the processor to control the system to perform: operating a plurality of software sets (e.g., Applications as noted with respect to 0003), each software set configured to individually cause the system to output a separate notification in response to an occurrence of an event commonly associated with the plurality of software sets (e.g., as noted with respect to 0003 – “a user who may have a number of related applications providing similar functionalities installed on a single device may be provided with multiple duplicate notifications for an event common to each application”); detecting that, in response to the occurrence of the commonly associated event, the plurality of software sets is set to cause the system to output a plurality of notifications, respectively, each notification being indicative of the occurrence of the event(e.g., as noted with respect to 0045 – “it may be determined from the usage information that a user may have multiple devices executing multiple applications, each of which may be associated with a common notification event” ); and in response to detecting that that the plurality of software sets is set to cause the system to output the plurality of notifications, respectively, causing the system to output fewer than all of the plurality of notifications “ (e.g., as noted with respect to 0045 -  “duplicate notifications may be suppressed and not delivered to each associated application of each device of the user so as to eliminate the communication of unnecessary duplicate notifications to the user”).
 	Consider claims 2 and 10, Srinivasan teaches wherein the occurrence of the commonly associated event comprises receiving, from a remote device via a communication network, a single data set associated with the event (e.g., see at least 0045 – “a notification that a user has been outbid in an online auction for an automobile may be routed to a particular device of the user executing an application specifically tailored for bidding on automobile auctions over the network-based marketplace 102 and all other duplicate notifications associated with other user devices and applications executed therein will be suppressed”).
 	Consider claims 3 Srinivasan teaches further comprising a notification unit configured to output the notifications (e.g., see 102 of figure 1 which include a notification unit(s)).
 	Consider claims 4, 11, and 12,  Srinivasan teaches wherein the notification unit comprises at least one of: an audio device configured to generate a sound as the notification; and a display configured to display a visible indication as the notification (e.g., see display in at least figure 7 and 0072 – 0073 - “FIG. 7 is a block diagram of a machine in the example form of a computer system 700 within which instructions 724 for causing the machine to perform any one or more of the methodologies discussed herein may be executed… computer system 700 includes a processor 702 (e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 704 and a static memory 706, which communicate with each other via a bus 708. The computer system 700 may further include a video display unit 710 (e.g., a liquid crystal display (LCD) or a cathode ray tube (CRT)). The computer system 700 also includes an alphanumeric input device 712 (e.g., a keyboard), a user interface (UI) navigation device 714 (e.g., a mouse), a disk drive unit 716, a signal generation device 718 (e.g., a speaker) and a network interface device 720.”.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan US Patent Pub. No.: 2014/0195620 A1, hereinafter, ‘Srinivasan’ in view of Cosenza US Patent No.: 8,615, 221.
 	Consider Claims 6, 14 and 19, Srinivasan teaches the claimed invention except wherein: the plurality of software sets comprises first and second software sets configured to cause the system unit to output first and second notifications, respectively, in response to the occurrence of the commonly associated event, and for causing the system to output fewer than all of the plurality of notifications, the instructions, when executed by the processor, further cause the processor to control the system to perform: determining that the first software set has caused the system to output the first notification within a predetermined time period; and in response to determining that the first software set has caused the system to output the first notification within the predetermined time period, causing the second software set to suppress causing the system to output the second notification.
 	In analogous art, Cosenza teaches that an application executing a media file or other task of known duration, e.g., a song having a play length of five minutes, may calculate the amount of time remaining until completion of the media file and compare the calculated time remaining to a threshold (e.g., interruption threshold) to determine if interruption is appropriate. The user, the application, and/or the notifications manager may set or adjust the threshold (e.g., see at least col. 6 lines 16-30).
    	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Srinivasan to include determining a period of time to delay or suppress a notification to arrive at the predictable result wherein: the plurality of software sets comprises first and second software sets configured to cause the system unit to output first and second notifications, respectively, in response to the occurrence of the commonly associated event, and for causing the system to output fewer than all of the plurality of notifications, the instructions, when executed by the processor, further cause the processor to control the system to perform: determining that the first software set has caused the system to output the first notification within a predetermined time period; and in response to determining that the first software set has caused the system to output the first notification within the predetermined time period, causing the second software set to suppress causing the system to output the second notification for the purpose of controlling interruptions.
 	Consider Claims 7, 15 and 20, Srinivasan teaches the claimed invention except wherein: the plurality of software sets comprises first and second software sets configured to cause the system to output first and second notifications, respectively, in response to the occurrence of the commonly associated event, and for causing the system to output fewer than all of the plurality of notifications, the instructions, when executed by the processor, further cause the processor to control the system to perform: determining that the first software set has a higher priority in causing the system to output the first notification than that of the second software set; and in response to determining that the first software set has the higher priority, causing the second software set to suppress causing the system to output the second notification. 
 	However, in analogous art, Cosenza teaches in col. 5 lines 58-65, An application may also provide the capability to output certain types of notifications during execution. In one example, a media player executing a media file provides the capability to output a high priority notification to the display device, or a portion of the display device.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try application priority to arrive at the predictable result wherein: the plurality of software sets comprises first and second software sets configured to cause the system to output first and second notifications, respectively, in response to the occurrence of the commonly associated event, and for causing the system to output fewer than all of the plurality of notifications, the instructions, when executed by the processor, further cause the processor to control the system to perform: determining that the first software set has a higher priority in causing the system to output the first notification than that of the second software set; and in response to determining that the first software set has the higher priority, causing the second software set to suppress causing the system to output the second notification for the purpose of controlling interruptions.
 	Consider Claims 8 and 16, Srinivasan teaches the claimed invention except wherein:
the plurality of software sets comprises first and second software sets configured to cause the system to output first and second notifications, respectively, in response to the occurrence of the commonly associated event, and for causing the system to output fewer than all of the plurality of notifications, the instructions, when executed by the processor, further cause the processor to control the system to perform: detecting whether the first software set is operating on a foreground of an operational environment of the system; detecting whether the second software set is operating on the foreground of the operational environment of the system; and in response to detecting that the first software set is but the second software set is not operating on the foreground the operational environment of the system, causing the second software set to suppress causing the system to output the second notification. 
 	However, in analogous art, Cosenza teaches in col. 5 lines 58- col. 6 line 15, when an electronic communication is received during media playback, the notifications manager is informed that an application is occupying certain system resources associated with one or more output mechanisms. Occupying certain system resources associated with one or more output mechanisms may include executing media files, tasks, and the like. The notifications manager queries the application to determine if the application may be interrupted to output the notification. In this embodiment, the application judges whether interruption is appropriate.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try determining the operational status (e.g., foreground or background operation) to arrive at the predictable result wherein:the plurality of software sets comprises first and second software sets configured to cause the system to output first and second notifications, respectively, in response to the occurrence of the commonly associated event, and for causing the system to output fewer than all of the plurality of notifications, the instructions, when executed by the processor, further cause the processor to control the system to perform: detecting whether the first software set is operating on a foreground of an operational environment of the system; detecting whether the second software set is operating on the foreground of the operational environment of the system; and in response to detecting that the first software set is but the second software set is not operating on the foreground the operational environment of the system, causing the second software set to suppress causing the system to output the second notification for the purpose of controlling interruptions.
Allowable Subject Matter
Claims 5, 13 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646